STBAITP, J.,
(concurring in result).
The statute which provides that notice of the election shall be published in a newspaper of the city does not prescribe the terms of the notice. While, no doubt, the city council was required to specify in the published notice the time, place, and purpose of the election, still I am of the opinion that it was not necessary to designate in the published notice the polling places of the various voting districts. I therefore concur in the conclusion reached that the published notice was not defective on the ground that the polling places were not specified therein.
I also concur in the conclusion reached that the writ should be denied on the second ground urged by the relator. I do not concur, however, on the theory advanced by the members of the majority court, that every one is charged with knowledge of and is presumed to know the law, or that the maxim, “ignorantia juris non excusat,” ignorance of the law is no excuse, or, as sometimes expressed, "ignorantia legis ne-minem excusat ” ignorance of the law excuses no- one, should be applied. I know it is sometimes loosely said by courts and text-writers that every one is presumed to know the law. But there is no such presumption. That is not what the maxim means, and it is not applied in such sense by the courts who are mindful of its correct meaning. The declaration, many years ago, of Lord Mansfield, is as true now as then. He said: “It would be very hard upon the profession if the law was so certain that everybody knew it; the misfortune is that it is so uncertain that it costs much money to know what it is, even in the last resort.” Said Mr. Justice Maulé, in Martindale v. Felkner, 2 C. B. 719: “There *44is no presumption in tbis country that every person knows the law; it would be contrary to'common sense and reason if it were so.” In speaking of the maxim, Mr. Justice Campbell of the Michigan Supreme Court (Black v. Ward, 27 Mich. 191, 15 Am. Rep. 162) observed: “But the maxim referred to in regard to a knowledge of the law is misapplied. No man can avoid a liability, as a general thing, because he is ignorant of the law. This is an essential rule of society. But the law is not so senseless as to make absurd presumptions of fact.” And, says Mr. Elliott, in his work on Evidence, vol. 1, section 96: “But it is a perversion of the maxim that ignorance of the law is no excuse to say that every one is, under all circumstances, presumed to know the law.”
Ignorance of the law will not relieve one from, nor excuse him of, the legal consequences of his wrongful or negligent acts; nor will it relieve him from the legal effect of his contract obligations. It is only in respect of such matters that the maxim is applicable, and it is only in such sense that it may be said every one is presumed to know the law. The rule is founded upon policy and in necessity. It is, however, quite enough to say to one that he is presumed to know the law when ignorance of it would relieve him from the legal consequences of his wrongful or negligent acts, or from a liability on a contract, without also saying to him that he is charged with knowledge of and is presumed to know all the statutory and common law on a subject, when he is not seeking relief from, nor excusing or defending, a wrongful or negligent act, nor seeking relief from contract obligations on the ground of ignorance of the law. Policy and necessity do not require the maxim to be carried that far. To say that every one is conclusively presumed to know the law in such general sense is applying the maxim too broadly, and is indulging a presumption which every one from common experience and observation knows is untrue. To say so is, I think, inconsistent with the maxim, with law, and with reason. The law is not an exact *45science. There are many nice distinctions about the law upon which the profession and the courts do and may well differ, and no one can say with certainty what the law with respect to them is until the. questions are decided and determined by the court of last resort. The lawyer was not far wrong who told his client that he could tell him what he thought the law was on a certain question, but he could not tell him how the court of last resort would rule on it. When the profession and the courts differ, as they do on so many questions of law, it seems unreasonable to me to say that a mere layman is presumed to know what it is and is charged with knowledge of it. There is more reason for saying that every one is conclusively presumed to have knowledge of the principles of geometry than of the law, for the one is an exact science and the other so 'uncertain “that it costs much money to know what it is, even in the last resort.”
Nor do I agree with the statements, loosely made by some courts, and with the principle intimated in the opinion of ■the majority members of the court, that relief cannot be given on the ground of mistake or misapprehension of the law. Courts from an early day have constantly, and do now, grant relief on such ground. In Lowndes v. Chisolm, 2 McCord, Eq. [S. C.] 455, 16 Am. Dec. 667, it is said:' “It is well established that relief is given in eases where the mistake has been clearly one of law, and the authorities relied on put the matter beyond all doubt, if, indeed, it could be doubted at this day.” In speaking of the.maxim, Mr. Kerr says: “If a man, through misapprehension or mistake of the law, parts with or gives up a private right of property, or assumes obligations upon grounds on which he would not have acted but for such misapprehension, a court of equity may grant relief, if, under the general circumstances, of the case, it is satisfied that the party benefited by the mistake cannot, in conscience, retain the benefit or advantage so acquired.” Kerr on E. & M. 389, quoted in Macknet v. Macknet, 29 N. J. Eq. 59, and approved in Freichnecht v. Mayer, 39 N. J. Eq. 559, and in Swedesboro Ext. Ass’n v. Gans, 65 N. J. Eq. 132, 55 Atl. 82.
*46That mistakes in law may afford good cause for relief in cases other than a fiduciary relation is well illustrated by numerous cases of American courts cited and collated in notes to the.case of Alabama, etc., Ry Co. v. Jones, reported in 55 Am. St. Rep. 503, 504. It is not necessary now to' go into the particulars to ascertain when relief will be granted in such case. It-is enough to know that the maxim is not so broad that ignorance-or mistake of the law is no ground for either defensive or affirmative relief. It is not even so broad in its application that a mistake of law cannot be shown to ascertain the state of one’s mind or motive. (Schott v. Dosh, 49 Neb. 187, 68 N. W. 346, 59 Am. St. Rep. 531.)
I am further of the opinion that the maxim is inapplicable because the statement was one of fact and not of law. After stating in the published ordinance and in the published notice that the question was submitted of incurring a bonded indebtedness of $415,000 for thfe purpose of improving and enlarging the water supply of the city, and $125,000 for the sewer system, the city council, in referring to the water bonds, also specified in the .ordinance and notice so published-that “the net revenues from said water system-shall be set apart for and shall be a'sinking fund for the payment of said bonds and interest thereon;” and in referring to the sewer bonds it was specified in the published ordinance and notice that “the city council shall annually levy a sufficient tax to pay the interest on said sewer bonds as it falls due and also to constitute a sinking fund for the payment of the principal thereof.” It is thus seen it was expressly provided in the published ordinance and in the notice published to the electors that the principal and interest of the water bonds' should be paid from the net revenues derived from the improved and enlarged waterworks system, and that the principal and interest of the sewer bonds should -be paid by annually levying a tax. I think such a statement calculated to induce electors to believe that the proposed indebtedness of the water bonds, if created, would be paid from the net’ revenues derived fro-m the waterworks system, and *47that no increased burdens would be placed on their taxable property for the payment of interest or principal of such an indebtedness, and hence some of the electors may have been induced or misled by such statement to vote in favor, of creating such an indebtedness who otherwise might hot-have done so.
' True, it was provided in the statute itself that the city council should annually levy a sufficient tax to pay the interest of such a bonded indebtedness as it falls due, and to constitute a sinking fund to pay the principal; and it was further provided that in submitting to the voters the -question of incurring such a bonded indebtedness the city council was only required to specify the particular purpose for which the indebtedness was to be created and the amount of bonds proposed to issue. It may therefore be conceded that the city council was not required to specify in the published ordinance or notice the manner of paying the proposed indebtedness, -and that it was not necessary to submit such a question to the electors. But it must be remembered that to legally create such an indebtedness it was essential to obtain the consent of the majority of the qualified electors (those who paid a property tax in the year preceding the election) voting on the question of creating the indebtedness. To properly obtain their consent the city council was required to give them notice of the particular purpose of the indebtedness, the amount • of bonds proposed, and the time and place of the election. Now, it may be said, with much force, a voter voting in favor of the question submitted did so upon the terms and conditions expressed in the notice; and though the city council was not required to submit to the voters the question as to the manner of paying the proposed indebtedness, still when it submitted to them the question of creating a bonded indebtedness ■ of $475,000 to enlarge and improve the waterworks system on the terms and conditions that the interest and principal of such an indebtedness should be paid from the net revenues derived from the waterworks system, a voter voting in favor of such *48a question did so on sucb' terms and conditions; and, since tbe bonds cannot be paid in sucb manner, no indebtedness was legally created, and tbe city council is unauthorized to issue tbe bonds. But since sucb matter was not required to be specified in tbe published notice, I am not inclined to indulge in sucb a conclusive presumption, and bold tbe election absolutely void. On tbe other band, since tbe electors could not lawfully create a bonded indebtedness by consenting and agreeing to have it paid in tbe manner specified in tbe published .notice, I cannot indulge in another conclusive presumption — that their consent was given to create sucb an indebtedness upon the condition that it be paid as provided by tbe statute. That is to say, one who may have given bis consent to create sucb an indebtedness on tbe condition that bis property should not be taxed has not given bis consent to create such an indebtedness on tbe condition that bis property should be taxed. To say, as in effect do the majority members of tbe court, that tbe electors were not in law misled by sucb statement in tbe published notice, and were not induced thereby to vote in favor of creating tbe indebtedness, on tbe theory that they were required to take notice of the statute and conclusively presumed to know that tbe city council could not lawfully pay tbe interest and principal of tbe indebtedness in manner specified in tbe published notice, and for that reason presumed to know that tbe facts so declared were untrue, and hence tbe electors not influenced or deceived thereby, is not only misapplying tbe maxim, that ingorance of tbe law is no excuse, but is also tbe making of conclusive presumptions of fact. To say that tbe electors were not misled by tbe statement because tbe city council were not required to speak on sucb a subject, is, I think, also unsound. A statement made by one not required to be made may have tbe effect to influence or mislead another quite as much as a statement of something which one was required to make. There are many instances where one may indeed remain silent; but when be speaks and speaks falsely, be may not defend or excuse *49Lis misrepresentation on the ground that he was not re-cuired to speak in the first instance. -
I think the question whether the electors were misled by the statement in the published notice is one of fact. .Being one of fact, I think the relator was required to aver-and show that a sufficient number of the qualified electors voting at the election were misled by the statement and induced to vote in favor of creating the indebtedness, who otherwise would not have done so, to change the result of the election. ’ There being no such averments, I concur in the conclusion reached denying the writ. I recognize the general rule that, when bonds have passed into the hands of innocent purchasers for value, a mere irregularity in the proceedings by which they were issued does not ordinarily furnish ground for assailing them. But these bonds have not passed into the hands of such a purchaser. They have not yet been issued by the • municipality. This application is made for the purpose of preventing the municipality from issuing the bonds and disposing of them. The application is therefore timely.
I also do not agree in the holding that the relator cannot be heard to say that the electors were misled by the false statement in the published notice on the theory of an agency existing between the electors and the city council.